COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                              NO. 02-12-00522-CV


In the Interest of F.M.-T. and E.M.      §   From the 323rd District Court

                                         §   of Tarrant County (323-95816J-11)

                                         §   April 4, 2013

                                         §   Opinion by Justice Gabriel




                                  JUDGMENT

      This court has considered the record on appeal in this case and holds that

the appeal should be dismissed. It is ordered that the appeal is dismissed for

want of jurisdiction.

                                      SECOND DISTRICT COURT OF APPEALS



                                      By__________________________________
                                        Justice Lee Gabriel